DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17th, 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged [US Provisional Application 62/890,342 filed on August 22nd, 2019].

Response to Arguments
Applicant amended claims 1, 4 – 6, 11, 14 – 16, and 18 beyond formalities and 112 Rejections.
Applicant cancelled claims 3, 13, and 17.
Applicant added new claim 21.
The pending claims are 1, 4 – 11, 14 – 16 and 18 – 21.

Applicant provides their summary of the previous Office Action [Page 7 lines 1 – 11].
Applicant provides their summary of the Interview held on December 14th, 2021 [Page 7 lines 12 – 14 and Page 8 lines 3 – 14].
Applicant cites Specification support [Paragraph 7 and Figures 2 – 3] for the amended claims [Page 7 line 15 – Page 8 line 2].

Applicant amended Figure 4 to address Examiner’s Drawing Objection.  In the sole interest to expedite prosecution the Drawing Objection has been overcome.
Applicant amended the claims to address and overcome the Examiner’s Claim Objections.
Applicant amended the claims to address and overcome Examiner’s 112(b) Rejections.
Applicant cancelled claims 3 and 13 and amended claims 5, 10, 15, and 20 to address and overcome the Examiner’s 112(d) Rejections.
The Examiner notes claim 1 is NOT to be Functionally Analyzed under 112(f).  The analysis of claim 1 is omitted in the interest of brevity.  The Examiner notes the Applicant amended claim 11 to avoid the method claim being Functionally Analyzes under 112(f).  In the interest of brevity, the Functional Analysis section for claim 11 is omitted as Functional Analysis is not invoked in view of the amended claim.

Applicant’s arguments, see Page 8 lines 3 – 14, filed December 17th, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1 and 11 has been withdrawn. 
Applicant’s arguments discuss the amended features of claims 1 and 11 as not being reasonably taught by the prior cited references in particular Milne.

Allowable Subject Matter
Claims 1, 4 – 11, 14 – 16 and 18 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 has been amended to overcome the prior cited references and in part as discussed during the Interview held on December 14th, 2021.  After conducting further search and consideration, claim 1 is allowed for citing a novel combination of features to batch image a tray of vials / objects with liquids using a pattern projected onto the tray / rack to aid in imaging the tray to detect distortions due to the presence of liquids.  The batch processing of a tray / rack of a plurality of vials using 

Regarding claim 11, see claim 1 which is the system / apparatus performing the method of claim 11 and thus claim 11 is similarly Allowable.
Regarding claims 4 – 10, 14 – 16, and 18 – 21, the claims depend from Allowed independent claims and thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinderman (US Patent #2,716,892 referred to as “Kinderman” throughout) in Figure 7 renders obvious imaging with colored light liquid caused distortions in containers. Barker (US Patent #3,446,222 referred to as “Barker” throughout).  Spengler, et al. (US Patent #2,884,783 referred to as “Spengler” throughout) teach similar imaging to Kinderman.  Good, et al. (US Patent #2,573,006 referred to as “Good” throughout) teaches in Figures 1 and 2 the arrangements of illumination through patterns / filters to image a liquid filled container for level detection with an imager / camera.
References previously cited against the claims are: Printer, et al. (US PG PUB 2020/0134773 A1 referred to as “Printer” throughout in which citations will come from the US PG PUB in lieu of enabling supporting US Provisional Application 62/751,561); Milne, et al. (US Patent #9,418,416 B2 referred to as “Milne” throughout); Weinberger, et al. (US PG PUB 2010/0184056 A1 referred to as “Weinberger” throughout); and Lizari Illarramendi, et al. (US PG PUB 2015/0335532 A1 referred to as “Lizari” throughout).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487